              Case 18-50955-KJC        Doc 19    Filed 12/20/18      Page 1 of 3



UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE


In re

OLDAPCO, INC., et al.,                                  Chapter 11

Debtors.                                                Case No. 17-12082 (KJC)

                                                        (Jointly Administered)

ALAN D. HALPERIN AND EUGENE I. DAVIS,
AS CO-TRUSTEES OF THE APPVION
LIQUIDATING TRUST,                                      Adv. Proc. No. 18-50955 (KJC)

Plaintiff,

v.

MARK R. RICHARDS, THOMAS J. FERREE,
TAMI L. VAN STRATEN, JEFFREY J.
FLETCHER, KERRY S. ARENT, STEPHEN P.
CARTER, TERRY M. MURPHY, ANDREW F.
REARDON, KATHI P. SEIFERT, MARK A.
SUWYN, CARL J. LAURINO, DAVID A.
ROBERTS, KEVIN GILLIGAN, ARGENT
TRUST COMPANY, STOUT RISIUS ROSS,
INC., STOUT RISIUS ROSS, LLC, JOHN/JANE
DOES 1-40,

Defendants.


               NOTICE OF RESCHEDULED PRE-TRIAL CONFERENCE


        PLEASE TAKE NOTICE that the pre-trial conference scheduled for January 10, 2019 at

1:30 p.m., has been rescheduled to March 21, 2019 at 10:00 a.m.
Case 18-50955-KJC   Doc 19     Filed 12/20/18    Page 2 of 3



                             GRANT & EISENHOFER P.A.

                             By: /s/ Vivek Upadhya
                             Gordon Z. Novod (pro hac admission
                             requested)
                             485 Lexington Avenue, 29th Floor
                             New York, New York 10017
                             Tel: 646-722-8500
                             Fax: 646-722-8501
                             gnovod@gelaw.com

                             Christine Mackintosh (Delaware Bar No. 5085)
                             Vivek Upadhya (Delaware Bar No. 6241)
                             123 Justison Street
                             Wilmington, DE 19801
                             Tel: 302-622-7000
                             Fax: 302-622-7100
                             cmackintosh@gelaw.com
                             vupadhya@gelaw.com

                             Special Counsel for Alan D. Halperin and
                             Eugene I. Davis, as Co-Trustees of the Appvion
                             Liquidating Trust
               Case 18-50955-KJC        Doc 19     Filed 12/20/18     Page 3 of 3



                                CERTIFICATE OF SERVICE

       I, Vivek Upadhya, Esquire of Grant & Eisenhofer P.A. certify that on December 20,

2018, I caused a true and correct copy of the Notice of Rescheduled Pre-Trial Conference to be

served upon the following parties, via U.S. First Class Mail, postage prepaid.

Mark R. Richards                                  Stephen P. Carter
1616 SE 7th Street                                3131 Talbot TRL
Fort Lauderdale, FL 33316                         Rockford IL 6114


Thomas J. Ferree                                  Tami L. Van Straten
4009 Crestview Road NE                            201 E STRATFORD LN L
Solon, IA 52333                                   APPLETON, WI 54913-8710

Terry M. Murphy                                   Andrew F. Reardon
16975 Cortile Drive                               530 S Collier Blvd- Unit 601
Naples, FL 34110                                  Marco Island, FL 34145

Kathi P. Seifert                                  Mark A. Suwyn
3091 Fox Run                                      26291 Woodlyn Drive
Appleton, WI 54914                                Bonita Springs, FL 34134

Carl J. Laurino                                   David A. Roberts
1609 BIG BROWN CT                                 3013 Dings Manor DR
UNION, KY 41091-7556                              Weddington, NC 28104

Kevin Gilligan                                    Jeffrey J. Fletcher
6525 N. Smoketree Pass                            34310 White Oak Lane
Appleton, WI 54912                                Cumming, IA 50061

Kerry S. Arent                                    ARGENT Trust Company
4301 N. Orion Lane                                David Williams
Appleton, WI 54913                                1100 Abernathy Road
                                                  500 North Park
                                                  Suite 550
                                                  Atlanta, GA 30328
Stout Risius Ross Inc.                            Stout Risius Ross, LLC
4000 Town Center                                  4000 Town Center 20th Floor
20th Floor                                        Southfield, MI 48075
Southfield, MI 48075


                                                     By: /s/ Vivek Upadhya
